DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities:  The status identifier of claim 19, “original”,  is incorrect as the claim was amended.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 6 and 8 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yoo et al. (US 2019/0189853).
Regarding claim 1, Yoo et al. teach a display device (10; Fig. 3, [0017]), comprising: a first substrate (160; Fig. 3, [0026]) on which a plurality of pixels (areas directly above and below C1, C2 and C3; Fig. 3, [0081]) are defined; a plurality of light emitting diodes (LEDs) (C1, C2 and C3; Fig. 3, [0018]) in each of the plurality of pixels (areas directly above and below C1, C2 and C3; Fig. 3, [0081]); a plurality of light conversion units (171, 172, or 173; Fig. 3, [0029]) on the plurality of LEDs (C1, C2 and C3); and a plurality of partitions (165s; Fig. 3, [0017]) configured to surround each of the plurality of light conversion units (171, 172, or 173; Fig. 3, [0029]), wherein one of the plurality of light conversion units (e.g. 171; Fig. 3, [0029]) is in a groove (a groove defined by 111 and 165; Fig. 3) defined by the plurality of LEDs (111 of C1, C2 and C3) and the plurality of partitions (165s), wherein the plurality of partitions (165s) is disposed to overlap the plurality of LEDs (165s overlap the plurality of LEDs C1-C3 in a slanted direction 45° from the vertical direction in Fig. 3).
Regarding claim 5, Yoo et al. teach the display device (10) of claim 1, wherein a material of the plurality of partitions (165s) is at least one among sapphire, silicon, gallium nitride, gallium arsenide, gallium phosphide, and silicon carbide (sapphire, the material of 101; Fig. 3, [0067, 0042]).  
Regarding claim 6, Yoo et al. teach the display device (10) of claim 1, further comprising a first reflector (121; Fig. 3, [0020]) configured to surround an outer surface of the plurality of LEDs (C1, C2 and C3) and an outer surface of the plurality of partitions (the bottom surface of 165s).  
Regarding claim 8, Yoo et al. teach the display device (10) of claim 1, wherein the plurality of LEDs (C1, C2 and C3) emits light having the same wavelength spectrum ([0018]).
Claim(s) 1, 10-13 and 16 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yeon et al. (US 2018/0211993).
Regarding claim 1, Yoo et al. teach a display device (1; Fig. 1, [0022]), comprising: a first substrate  (20; Fig. 1, [0023]) on which a plurality of pixels (multiples of single pixel; Figs. 2 and 3, [0023]) are defined ([0023]); a plurality of light emitting diodes (LEDs) (LED1, LED2 and LED3; Fig. 4, [0031]) in each of the plurality of pixels (multiples of single pixel; Fig. 1, [0023]); a plurality of light conversion units (113, 114, 115; Fig. 4, [0031]) on the plurality of LEDs (LED1, LED2 and LED3; Fig. 4, [0031]); and a plurality of partitions (111s; Fig. 4, [0030]) configured to surround each of the plurality of light conversion units (113, 114, 115), wherein one of the plurality of light conversion units (e.g. 113) is in a groove (groove defined by 120 and portions of 111 in contact with 120) defined by the plurality of LEDs (120 of LED1, LED2 and LED3) and the plurality of partitions (111s), wherein the plurality of partitions (111s) is disposed to overlap the plurality of LEDs (overlaps LED1, LED2 and LED3 in a vertical direction).
Regarding claim 10, Yeon et al. teach a display device (1; Fig. 1, [0022]), comprising: a first substrate (20; Fig. 1, [0023]) on which a plurality of sub-pixels (SP1, SP2 and SP3; Figs. 2 and 3, [0024]) is defined ([0024]); a plurality of inorganic light emitting structures (120 and portions of 111 in contact with 120; see Fig. 4 below) in the plurality of sub-pixels (SP1, SP2 and SP3), wherein an upper surface of each of the plurality of inorganic light emitting structures (120 and portions of 111 in contact with 120; see Fig. 4 below) includes a groove (groove defined by 120 and portions of 111 in contact with 120); a plurality of light conversion units (113, 114, 115; Fig. 4, [0031]) on the plurality of inorganic light emitting structures (120 and portions of 111 in contact with 120; see Fig. 4 below), wherein one of the plurality of light conversion units (113, 114, 115; Fig. 4, [0031]) is in the groove (groove defined by 120 and portions of 111 in contact with 120); and a first reflector (150/160 with high light reflectivity; Fig. 4, [0041, 0043]) between adjacent inorganic light emitting structures (120 and portions of 111 in contact with 120; see Fig. 4 below and Fig. 6) and configured to reflect light emitted from the plurality of inorganic light emitting structures (120 and portions of 111 in contact with 120; see Fig. 4 below and Fig. 6, [0041]) to thereby improve light extraction efficiency of the plurality of inorganic light emitting structures (120 and portions of 111 in contact with 120; see Fig. 4 below; [0043]). 

    PNG
    media_image1.png
    419
    575
    media_image1.png
    Greyscale
[AltContent: textbox (inorganic light emitting structure)][AltContent: textbox (inorganic light emitting structure)][AltContent: textbox (inorganic light emitting structure)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
Fig. 4 of Yeon et al. showing the inorganic light emitting structure consisting of a 120 and portions of 111 in contact with 120.
Regarding claim 11, Yeon et al. teach the display device of claim 10, wherein: the plurality of inorganic light emitting structures (120 and portions of 111 in contact with 120; see Fig. 4 above) includes a plurality of first color inorganic light emitting structures (120 and portions of 111 in contact with 120 corresponding to LED1 in multiples of single pixel, can be blue; see Fig. 4 above, [0023-0024, 0033]) and a plurality of second color inorganic light emitting structures (120 and portions of 111 in contact with 120 corresponding to LED2 in multiples of single pixel, can be blue; see Fig. 4 above, [0023-0024, 0033]]); and the plurality of light conversion units (113, 114, 115; Fig. 4, [0031]) are third color light conversion units (can be cyan, yellow, magenta; [0024]). 
Regarding claim 12, Yeon et al. teach the display device of claim 10, wherein: the plurality of inorganic light emitting structures (120 and portions of 111 in contact with 120; see Fig. 4 above) emits light of the same wavelength (blue; [0033]); and the plurality of light conversion units (113, 114, 115; Fig. 4, [0031]) includes a red light conversion unit and a green light conversion unit ([0049]). 
Regarding claim 13, Yeon et al. teach the display device of claim 10, wherein the plurality of inorganic light emitting structures (120 and portions of 111 in contact with 120; see Fig. 4 above) includes: a plurality of light emitting diodes (LED1, LED2 and LED3; Fig. 4, [0031]) including a plurality of light emitting layers (122; Fig. 4, [0034]) on the first substrate (20; Fig. 1) and a plurality of n-type semiconductor layers (121 which can be n-type semiconductor; Fig. 4, [0059]) on the plurality of light emitting layers (122), wherein the groove (groove defined by 120 and portions of 111 in contact with 120) of the plurality of inorganic light emitting structures (120 and portions of 111 in contact with 120; see Fig. 4 above) is defined by a partition (111; Fig. 4, [0030]) on at least a portion of the plurality of n-type semiconductor layers (121; Fig. 4) and configured to expose a portion of an upper surface of the plurality of n-type semiconductor layers (121; see Fig. 4). 
Regarding claim 16, Yeon et al. teach the display device of claim 13, wherein: the partition (111) surrounds each of the plurality of light conversion units (113, 114, 115; Fig. 4, [0031]), and a material of the partition (111, which is parts of 110, that can have insulative material; [0059]) is different from a material of the plurality of n-type semiconductor layers (121, which has semiconductor material; [0059]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeon et al. as applied to claims 1 and 13 above, and further in view of Wei et al. (US 2012/0276671).
Regarding claim 2, Yeon et al. teach the display device of claim 1, wherein some of the plurality of LEDs (LED1, LED2 and LED3) each include: a p-type semiconductor layer (123 which can be p-type semiconductor; Fig. 4, [0059]) on the first substrate (20; Fig. 1); a light emitting layer (122; Fig. 4, [0059]) on the p-type semiconductor layer (123; see Fig. 4); and an n-type semiconductor layer (121 which can be n-type semiconductor; Fig. 4, [0059]) on the light emitting layer (122; see Fig. 4), wherein the plurality of partitions (111s) and the n-type semiconductor layer (121) are formed as one body (a continuous body).
  Yeon et al. do not teach the plurality of partitions and the n-type semiconductor layer are formed with a same material.
In the same field of endeavor of light emitting devices, Wei et al. teach the growth substrate (100; Fig. 1, [0054]) and the n-type semiconductor layer (106, a portion of 104; Fig. 1, [0054, 0028]) are formed with a same material ([0054, 0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Yeon et al. and Wei et al. and to have the growth substrate the same material as the n-type semiconductor layer as taught by Wei et al. ([0054, 0028]), because the lattice constant and thermal expansion coefficient of the growth substrate is the same as N-type semiconductor layer which can improve the quality of N-type semiconductor layer 106 as taught by Wei et al. ([0031]). 
The combination of Yeon et al. and Wei et al. teach “the plurality of partitions and the n-type semiconductor layer are formed with a same material”, because Yeon et al. teach the partition (111) is a portion of the grow substrate (110; Fig. 14B, [0068]) and Wei et al. teach the growth substrate (100; Fig. 1, [0054]) has a same material as the n-type semiconductor layer (106, a portion of 104; Fig. 1, [0054, 0028]).
Regarding claim 14, Yeon et al. teach wherein: the groove (groove defined by 120 and portions of 111 in contact with 120) includes the upper surface of the plurality of n-type semiconductor layers (the top surface of 121; see Fig. 4). 
Yeon et al. do not teach the partition includes a same material as the n-type semiconductor layer.
In the same field of endeavor of light emitting devices, Wei et al. teach the growth substrate (100; Fig. 1, [0054]) includes a same material as the n-type semiconductor layer (106, a portion of 104; Fig. 1, [0054, 0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Yeon et al. and Wei et al. and to have the growth substrate the same material as the n-type semiconductor layer as taught by Wei et al. ([0054, 0028]), because the lattice constant and thermal expansion coefficient of the growth substrate is the same as N-type semiconductor layer which can improve the quality of N-type semiconductor layer 106 as taught by Wei et al. ([0031]). 
The combination of Yeon et al. and Wei et al. teach “the partition includes a same material as the n-type semiconductor layer”, because Yeon et al. teach the partition (111) is a portion of the grow substrate (110; Fig. 14B, [0068]) and Wei et al. teach the growth substrate (100; Fig. 1, [0054]) has a same material as the n-type semiconductor layer (106, a portion of 104; Fig. 1, [0054, 0028]).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. as applied to claim 6 above, and further in view of Takiguchi et al. (US 2022/0093833).
Regarding claim 7, Yoo et al. teach further comprising: the plurality of light conversion units (171, 172, or 173), the plurality of LEDs (C1, C2 and C3), and the plurality of partitions (165s). 
Yoo et al. do not teach a second reflector between the plurality of light conversion units and the plurality of LEDs and between the plurality of light conversion units and the plurality of partitions, wherein the second reflector is configured to transmit light emitted from the plurality of LEDs, and wherein the second reflector is configured to reflect light having a longer wavelength than the light emitted from the plurality of LEDs.
In the same field of endeavor of light emitting devices, Takiguchi et al. teach a second reflector (32; Figs. 1 and 6, [0066]) between the plurality of light conversion units (33; Figs. 1 and 6, [0066]) and the plurality of LEDs (11, 12, 13 and 20; Figs. 1 and 6, [0076, 0068]) and between the plurality of light conversion units (33) and the plurality of partitions (31; Figs. 1 and 6, [0076]), wherein the second reflector (32) is configured to transmit light emitted from the plurality of LEDs (the reflective film 32 has an opening to let light emitted form 12 transmitted to the filling layer 33; Figs. 1 and 6, [0076, 0068, 0066]), and wherein the second reflector (32) is configured to reflect light having a longer wavelength than the light emitted from the plurality of LEDs (the wavelength-converted light of the light emitted from the light-emitting elements; [0077-0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Yoo et al. and Takiguchi et al. and to further include the reflective structure surrounding the light conversion units as taught by Takiguchi et al., because the reflective structure can improve the light extraction efficiency as taught by Takiguchi et al. ([0077]). 
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeon et al. as applied to claim 13 above, and further in view of Takiguchi et al. (US 2022/0093833).
Regarding claim 17, Yeon et al. teach the display device of claim 10, further comprising: a second reflector (150; Fig. 4, [0041]) between the plurality of inorganic light emitting structures (120 and portions of 111 in contact with 120; see Fig. 4 above) and the plurality of light conversion units (113, 114, 115; Figs. 4-6, [0031]).
Yeon et al. do not teach wherein the second reflector is configured to transmit light emitted from the plurality of inorganic light emitting structures and is configured to reflect light converted by the plurality of light conversion units to thereby improve extraction efficiency of the light converted by the plurality of light conversion units.
In the same field of endeavor of light emitting devices, Takiguchi et al. teach the second reflector (32; Figs. 1 and 6, [0066]) is configured to transmit light emitted from the plurality of inorganic light emitting structures (31, 11, 12, 13 and 20, the reflective film 32 has an opening to let light emitted form 12 transmitted to the filling layer 33; Figs. 1 and 6, [0076, 0068, 0066]) and is configured to reflect light converted by the plurality of light conversion units (33; Figs. 1 and 6; [0077-0078]) to thereby improve extraction efficiency of the light converted by the plurality of light conversion units (33; [0077-0078])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Yeon et al. and Takiguchi et al. and to further include the reflective structure surrounding the light conversion units as taught by Takiguchi et al., because the reflective structure can improve the light extraction efficiency as taught by Takiguchi et al. ([0077]). 
Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeon et al. (US 2018/0211993) in view of Takiguchi et al. (US 2022/0093833).
Regarding claim 18, Yeon et al. teach a display device (1; Fig. 1, [0022]), comprising: a substrate (20; Fig. 1, [0023]); a pixel (single pixel; Figs. 2 and 3, [0023]) on the substrate (20), the pixel (single pixel) including a plurality of light-emitting diodes (SP1, SP2 and SP3; Figs. 2 and 3, [0024]); a light converter (113, 114, 115; Fig. 4, [0031]) in a groove (groove defined by 120 and portions of 111 in contact with 120) on one or more of the LEDs  (LED1, LED2 and LED3; Fig. 4, [0031]); and a partition (111) surrounding the light converter (113, 114, 115) and defining the groove (groove defined by 120 and portions of 111 in contact with 120) on the one or more of the LEDs (LED1, LED2 and LED3), wherein the partition (111) is disposed to overlap (vertically) the one or more of the LEDs (LED1, LED2 and LED3). 
Yeon et al. do not teach a reflector between the one or more LEDs and the light converter to reflect light converted by the light converter, wherein the reflector is disposed in the groove;
In the same field of endeavor of light emitting devices, Takiguchi et al. teach a reflector (32; Figs. 1 and 6, [0066]) between the one or more LEDs (11, 12, 13 and 20; Fig. 1, [0068, 0066]) and the light converter (33; Fig. 1, [0066]) to reflect light converted by the light converter (33; [0077-0078]), wherein the reflector (32) is disposed in the groove (the groove defined by 31 and 20/11/12/13; Figs. 1 and 6, [0076, 0068, 0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Yeon et al. and Takiguchi et al. and to further include the reflective structure surrounding the light conversion units as taught by Takiguchi et al., because the reflective structure can improve the light extraction efficiency as taught by Takiguchi et al. ([0077]). 
Regarding claim 19, Yeon et al. teach the display device of claim 18, wherein each of the one or more of the LEDs (LED1, LED2 and LED3) includes first and second semiconductor layers (123 and 121; Fig. 4, [0034]) with a light emitting layer (122; Fig. 4, [0034]) therebetween, and the partition (111) is integral with the second semiconductor layer (121; see Fig. 4).

Response to Arguments
Applicant’s amendments, filed 09/08/2022, overcome the rejections to claims 1, 2, 5-8, 10-14 and 16-19 under 35 U.S.C. 112.  The rejections to claims 1, 2, 5-8, 10-14 and 16-19 under 35 U.S.C. 112 have been withdrawn.  
Applicant's arguments with respect to claim 1, 10 and 18 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        12/3/2022